DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 13 April 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Citation 1 under US Patent Applicant Publications is incorrect (the inventor and date are incorrect and the publication is directed to controlling a mobile terminal).  It has been placed in the application file, but the information referred to therein, citation 1, has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose a mortising kit and method of using comprising a chisel having a blade including first and second blade portions which are orthogonal and a guide 
The closest prior art is U.S. Patent No. 5,511,312 which discloses a chisel (30) having a blade (28) and a chisel locator feature (38); and a guide (32) positionable on the substrate (14), the guide having at least one guide locator feature (40).  The coupling of the chisel and guide maintains the blade of the chisel on a first cutting path around a portion of the outer perimeter (see figure 2) of the guide.  However, it is unclear if this has the orthogonal second blade portion.  Even if it was combined with a reference that has the second blade portion (which is well known in the art), the first cutting path of that second blade portion would not be around a portion of the outer perimeter of the guide.
The next closest prior art is U.S. Patent Application Publication No. 2008/0263875 which discloses, in the embodiment of figures 11-15, a chisel (1) having a blade (3) including a first blade portion (11) and a second blade portion (21) which are orthogonal and a chisel locator feature (74).  It also discloses a guide (70) having a guide locator feature (75) that removably couples the chisel and guide.  However, as seen in figures 13A and 14A, the blade (3) is located on an inner perimeter of the guide.  The outer perimeter by definition would be the outside of the guide, whereas this invention has the blades on the inside of the guide.  Additionally, one cannot simply place the blades outside the guide as doing so would result in an inoperative design as .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        02/25/2022